Exhibit 10.2

VERASTEM, INC. 

Restricted Stock Unit Agreement

Granted under 2012 Incentive Plan 

   

NOTICE OF GRANT 

   

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Verastem, Inc. (the “Company”), a Delaware corporation,
and the Participant.

   

I. Agreement Date 

   

Date:

[  ]

 

II. Participant Information 

   

Participant:

 

[  ]

 

Participant Address:

[  ]

 

III. Grant Information 

   

Grant Date:

 

[  ]

 

Restricted Stock Units:

[  ]

 

 

 

IV. Vesting 

   

Up to [  ]% of the Participant’s Restricted Stock Units shall vest on [  ],
provided that the Participant continues to serve as an employee, consultant
and/or director of the Company on each such vesting date.  

   

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

VERASTEM, INC.

 

PARTICIPANT

 

By:

 

 

 

 

 

 

 

Name:

[  ]

 

Name: [  ]

Title:

[  ]

 

 







 

Restricted Stock Unit Agreement 

   

EXHIBIT A 

   

GENERAL TERMS AND CONDITIONS 

   

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

   

1. Grant of RSUs; Condition of Grant. In consideration of services rendered to
the Company by the Participant, the Company has granted to the Participant,
subject to the terms and conditions set forth in this Agreement and in the
Company’s 2012 Incentive Plan (the “Plan”), an award of Restricted Stock Units
(the “RSUs”), representing an award of the number of RSUs (the “Share Number”)
set forth in the Notice of Grant that forms part of this Agreement (the “Notice
of Grant”). The RSUs entitle the Participant to receive, upon and subject to the
vesting of the RSUs (as described in Section 2 below), one share of common
stock, $0.0001 par value per share, of the Company (the “Common Stock”) for each
RSU that vests. The shares of Common Stock that are issuable upon vesting of the
RSUs are referred to in this Agreement as the “Shares.”

   

2. Vesting of the RSUs; Issuance of Shares.  

   

(a) Vesting of the RSUs. Subject to the other provisions of this Section 2, the
RSUs shall vest in accordance with the vesting schedule set forth in the Notice
of Grant (the “Vesting Schedule”). Any fractional RSU resulting from the
application of the percentages in the Vesting Schedule shall be rounded down to
the nearest whole number of RSUs. Within thirty days of each vesting date shown
in the Vesting Schedule (the “Vesting Dates”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date and shall deliver
such Shares to the Participant, or to the broker designated by the Participant.

   

(b) Termination of Relationship with the Company. Except to the extent
specifically otherwise provided herein, in the Plan or in another agreement
between the Company and the Participant, if the Participant ceases to be an
Eligible Participant for any reason, all RSUs that have not vested pursuant to
Section 2(a) shall be automatically forfeited as of such termination. For
purposes of this agreement, an “Eligible Participant” is an employee, officer or
director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive RSU grants under the Plan (an “Eligible Participant”).

   

3. Change of Control.  

   

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control, all RSUs outstanding and unvested immediately prior to such
Change of Control will become fully vested immediately prior to (and subject to
the consummation of) such Change of Control. 



 



 

   

For purposes of this Agreement, “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of securities of the Company representing a
majority or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an affiliate of
the Company or a holder of securities of the Company.  

   

4. Dividends. The RSUs shall have no rights with respect to dividends declared
by the Company with respect to its capital stock, provided that the foregoing
shall not prohibit or otherwise limit the adjustment of the terms of this
Agreement in accordance with Section 9 of the Plan.

   

5. Withholding Taxes.  

   

(a) Acknowledgments; No Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the grant of the RSUs and the Shares upon vesting
thereof and the Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the RSUs or Shares. The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the RSUs and the Shares underlying
the RSUs. The Participant acknowledges that no election under Section 83(b) of
the Internal Revenue Code, as amended, is available with respect to the issuance
of the RSUs and the Shares underlying the RSUs.

   

(b) Withholding. As a condition to the granting of the RSUs and the vesting
thereof, the Participant acknowledges and agrees that he or she is responsible
for the payment of income and employment taxes (and any other taxes required to
be withheld) payable in connection with the grant or vesting of, or otherwise in
connection with, the RSUs. Accordingly, the Participant agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes.
Such payment shall be made to the Company or the applicable subsidiary of the
Company in a form that is reasonably acceptable to the Company, as the Company
may determine in its discretion. The Company in its discretion may permit such
payment to be made by “net settlement” through which the Company retains and
withholds from delivery at the time of vesting that number of shares of Common
Stock having a fair market value sufficient to satisfy the applicable tax
withholding requirements (but not in excess of the maximum withholding amount
consistent with the award being subject to equity accounting treatment under the
applicable accounting rules). Alternatively, the Company may require the
Participant to provide a designated broker with irrevocable instructions
directing the designated broker to, on the date of the designated broker’s
receipt of any shares of Common Stock in accordance with

-3-



 

Section 2, sell in accordance with ordinary principles of best execution that
number of such shares of Common Stock as is necessary to yield net proceeds to
the Participant equal to the amount of withholding taxes with respect to the
income recognized by the Participant as a result of the vesting of the RSUs (but
not in excess of the maximum withholding amount consistent with the award being
subject to equity accounting treatment under the applicable accounting rules)
and remit such proceeds to the Company in satisfaction of such tax withholding
obligations of the Company.

   

6. Transferability.  

   

(a) Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise encumber, by operation of law or otherwise, any
RSUs, or any interest therein, until such RSUs have vested and the Shares
underlying the RSUs have been issued.

   

7. Miscellaneous.  

   

(a) No Rights to Employment. The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 2 do not constitute an
express or implied promise of continued employment for any period.

   

(b) Section 409A. This Agreement is intended to comply with or be exempt from
the requirements of Section 409A and shall be construed consistently therewith.
In any event, the Company makes no representations or warranties and will have
no liability to the Participant or to any other person, if any of the provisions
of or payments under this Agreement are determined to constitute nonqualified
deferred compensation subject to Section 409A but that do not satisfy the
requirements of that Section.

   

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.
Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings provided for them in the Plan.

   

(d) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflict of law principles.

   

(e) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

-4-

